DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant amended claims 1, 5 – 6, 9, 12, and 18 beyond formalities and 112 Rejections.
Applicant cancelled claims 2, 7 – 8, 13 – 17, and 19 – 22.
The pending claims are 1, 3 – 6, 9 – 12, and 18 [Section 1: Page 31 lines 1 – 10].

Applicant provides their summary of the Interviews conducted on January 25th, 2022 and February 3rd, 2022 [Sections 2 and 3: Page 31 line 11 – Page 32 line 10].
Applicant comments on Examiner’s Specification notes.  While no Objections were made, notices were provided.  However, in the interest of brevity the Specification section will be removed as no Objections are made [Section 4: Page 32 lines 11 – 19].
Applicant agrees with Examiner’s determination the claims do not invoke Functional Analysis [Section 5: Page 33 lines 1 – 7].  The Examiner removes the section in the interest of brevity.

Applicant amended the claims to overcome Examiner’s Claim Objections [Section 6: Page 33 lines 8 – 17].
Applicant amended the claims to address Examiner’s 112(a) Rejections [Section 7: Page 33 line 18 – Page 34 line 8].  The Examiner notes the 112(a) Rejections were not argued, but in the interest to expedite prosecution in view of the novelty of the invention overcome the Written Description Requirement.
Applicant amended the claims to overcome Examiner’s 112(b) Rejections [Section 8: Page 34 line 9 – Page 35 line 8].
Applicant amended the claims to overcome Examiner’s 112(d) Rejections [Section 9: Page 35 line 9 – Page 36 line 6].

Applicant’s arguments, see Page 38 lines 4 – 20, filed February 18th, 2022, with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 103 Rejection of claim 1 has been withdrawn. 
Note: The Examiner continuously numbers points addressing arguments in Section 10.
First, the Applicant recites the references against the claims [Page 36 lines 7 – 12].
Second, the Applicant lists requirements of an obviousness type Rejection [Page 36 line 13 – Page 37 line 8] and then recites features of amended independent claim 1 [Page 37 line 9 – Page 38 line 3].
Third, the Applicant persuasively argues the combinations of features were not disclosed in the references previously recited against claim 1 [Page 38 lines 4 – 20].
Fourth, the Applicant lists requirements of motivation statements in Obviousness type Rejections [Page 39 lines 1 – 20] and then alleges hindsight was used to combine the references [Page 40 lines 1 – 6].
Fifth, the Applicant alleges hindsight was used to construct the previous Rejection and in combining the references [Page 40 line 7 – Page 42 line 15].
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning [Fourth and Fifth points], it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Sixth, the Applicant contends the dependent claims are allowable for at least the reasons given for claim 1 [Page 42 lines 16 – 19].

Specification
The use of the term “Wi-Fi”, “LTE”, “3G”, “4G”, and “5G” which are a trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Allowable Subject Matter
Claims 1, 3 – 6, 9 – 12, and 18 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 1 recites a combination of features not readily rendered obvious in the prior art including the use of emergency light bars in autonomous vehicles (although disclosed by the Inventor in other Applications the prior art otherwise doesn’t readily render obvious such feature) and the collection of sensors / smart sensors recited all used in conjunction with a search function to patrol a parking garage / lot / area to provide security and help identify vehicles for a user requesting for parking information from a database keying on vehicle information in a timely manner.  The combination of features recited including the outfitted vehicle, function of the vehicle in a parking environment interacting with a  database a user can access with performance requirements is not readily rendered obvious in the prior art.
Claims 3 – 6, 9 – 12, and 18 depend on independent claim 1 and thus are similarly Allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The Examiner in the Conclusion Section cites closest prior art found in updated search including Interference Search.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ulrich, et al. (US PG PUB 2017/0308082 A1 referred to as “Ulrich” throughout) teaches the use of two-way radios in managing autonomous fleets.  Levinson, et al. (US Patent #9,632,502 B1 referred to as “Levinson” throughout) teaches in Figure 1 vehicle size / design considerations for transportation.  Kislovskiy, et al. (US Patent #10,789,835 B2 referred to as “Kis” throughout) is related in managing automated fleets of vehicles. Deyaf, et al. (US Patent #10,692,304 B1 referred to as “Deyaf” throughout) teaches vehicles with many features for police use without the light bar.  Heinla, et al. (US PG PUB 2018/0349834 A1 referred to as “Heinla” throughout) in Paragraphs 33 and 70 renders obvious the design / dimension of autonomous vehicles claimed.
References by the Inventor or Assignee that were considered for ODP Issues: Ekin (US Patent #9,928,737 B2 referred to as “Ekin 37” throughout); Ekin (US Patent #9,946,734 B2 referred to as “Ekin 34” throughout); Ekin (US PG PUB 2018/0158153 A1 referred to as “Ekin 53” throughout); Ekin (US Patent #10,946,793 B1 referred to as “Ekin 93” throughout).
References previously recited against the claims: Boykin, et al. (US PG PUB 2018/0025636 A1 referred to as “Boykin 36” throughout); Ellis (US Patent #10,235,877 B1 referred to as “Ellis” throughout); Fox, et al. (US PG PUB 2020/0008059 A1 referred to as “Fox” throughout); Ekin (US PG PUB 2016/0132743 A1 referred to as “Ekin” throughout); Szatmary, et al. (US PG PUB 2020/0073401 A1 referred to as “Szatmary” throughout); Chen, et al. (GB2568306A referred to as “Chen” throughout) [Previously Cited in the December 9th, 2021 Office Action]; Boykin, et al. (US PG PUB 2018/0050800 A1 referred to as “Boykin” throughout); Brady, et al (US Patent #10,233,021 B1 referred to as “Brady” throughout); and Windover, et al. (US Patent #7,504,965 B1 referred to as “Windover” throughout).

References found in Updated Search and Consideration: Naamani, et al. (US PG PUB 2018/0301031 A1 referred to as “Naamani” throughout) in Figures 5 and 6 teaches user interfaces interacting with databased in parking facilities.  Liu, et al. (CN-108255181A referred to as “Liu” throughout) discloses a robot traveling through a parking garage facility communicating with a database, but lacks the performance requirements or sensors / features of the vehicle claimed as in the present invention.
Reference Found in Interference Search: Kwak, et al (US PG PUB 2020/0031248 A1 referred to as “Kwak” throughout) while has similar claims, the robot is different and does not travel through a parking lot as in the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487